DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The lengthy specification has not been fully checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 37-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "said lightfield" in lines 3-6 and 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitations “said lightfield simulation module”, "said lightfield" and “said simulation” in lines 1, 3 and 8.  There is insufficient antecedent basis for these limitations in the claim.  It appears the dependency is incorrect.   At line 1, “claim 28” should be --30--.
Claim 38 recites the limitations “said lightfield simulation module”, "said lightfield" and “said simulation” in lines 1 and 7.  There is insufficient antecedent basis for these limitations in the claim.  It appears the dependency is incorrect.   At line 1, “claim 28” should be --30--.
Claim 39 recites the limitations “said lightfield simulation module”, "said lightfield" and “said simulation” in lines 1 and 6.  There is insufficient antecedent basis for these limitations in the claim. It appears the dependency is incorrect.   At line 1, “claim 28” should be --30--.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

	Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10904495. Although the claims at issue are not identical, they are not patentably distinct from each other because they both cover the same thing.  The limitations recited in claims 21-39 correspond to the limitations of claims 1, 1, 1, 2, 3, 4, 5, 6, 6, 6, 7, 9, 10, 8, 11, 12, 13, 14 and 15 of 10904495, respectively.   

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Damberg (US 20170085846).
As to claims  21 and 28, Damberg discloses the claimed subject matter, including  a beam-steering spatial light modulator (SLM) (phase SLM-Fig. 7, paragraphs 0104-0106, freeform lensing approach redistributes light; paragraph 014, freeform lens configurations for dynamic light steering using phase modulators)  and an amplitude modulator (Fig. 7, paragraph 0106, amplitude-only modulator), the beam-steering SLM being configured to selectively steer light to form an intermediate image on said amplitude modulator (see above, and Fig. 7, paragraph 0106, the phase modulator supplies light to the amplitude modulator), the amplitude modulator being configured to spatially modulate the intermediate image to form a final image (see above, and Fig 7, paragraph 107, the modulation pattern for the amplitude modulator may be obtained by dividing the HDR target image, i.e. the amplitude modulator generates the “final image”) ,  receiving image data indicative of at least one image to be displayed (paragraph 0107, HDR target image, implicitly received); generating beam-steering drive values for driving the beam-steering SLM based at least in part on said image data (paragraphs 048, 051, 064 and 084), wherein generating the beam-steering drive values includes generating a wavefield corresponding to a desired intermediate image at said amplitude modulator (paragraphs 048, 051, 064), backward-propagating said wavefield from the amplitude modulator to the beam- steering SLM to generate a phase function at the beam-steering SLM (paragraphs 063, 064), and generating the beam-steering drive values, based, at least in part, on the phase function (Fig. 4, paragraphs 065-067).
As to claims 22 and 29, Damberg discloses the limitations of forward propagating the phase function from the beam-steering SLM to the amplitude modulator to generate a new wavefield at the amplitude modulator, said new wavefield being an approximation of the desired intermediate image (Fig. 4, paragraph 065), if a predetermined termination condition is not met, iterating the backward- propagating and forward-propagating steps, each time using the new wavefield generated in the forward-propagating step of the last iteration in the backward-propagating step of the following iteration (Fig. 4, paragraphs 065-067), and if said predetermined termination condition is met, generating the beam-steering drive values, based, at least in part, on the phase function provided in the latest iteration of the backward-propagating step (Fig. 4, paragraphs 065-067).
As to claims  23 and 30, Damberg discloses the limitations of generating a simulation of a lightfield produced by said beam-steering SLM and incident on the amplitude modulator based at least in part on said beam-steering drive values (paragraph 0107), generating modulation drive values for driving said amplitude modulator based at least in part on said simulation of said lightfield (paragraph 0107), and  driving said beam-steering SLM with said beam-steering drive values (paragraph 0111); and driving said amplitude modulator with said modulation drive values (paragraph 0111).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sherrie Hsia whose telephone number is (571)272-7347.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:

Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Or faxed to:
		(571) 273-8300
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Customer Service Office whose telephone number is 571-272-1000.




/Sherrie Hsia/
Primary Examiner
Art Unit 2422


SH
July 30, 2022